Action to compel the determination of a claim to real property pursuant to sections 500 et seq. of the Real Property Law. Order dismissing the complaint on the ground that it fails to state facts sufficient to constitute a cause of action, in so far as appealed from, affirmed, with ten dollars costs and disbursements, with leave to plaintiff to serve an amended complaint within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.